DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-10, and 12 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sameer Gokhale on July 12, 2022.
The application has been amended as follows: 
Claim 1. A system for treating a skin surface of a user, comprising: 
at least one light emitting source configured to focus light on a specified skin surface region of the user, the light being configured to treat a skin condition of the user; and 
a controller configured to control emission of the light onto the specified skin surface region of the user, 
wherein the at least one light emitting source is coupled to a fiber optic cable, where a flat termination point of the fiber optic cable is coupled to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment, where the flat termination point of the fiber optic cable the top of the hemispherical dome with a hemispherical cavity formed between the fiber optic cable is configured to attach [[attaches]] to the skin surface of the user at an area surrounding the perimeter.  
Claim 6. The system according to claim 1, wherein the at least one light emitting source is a light emitting diode (LED) and the system further includes a focusing optical element to focus the light on the specified skin surface region of the user.  
Claim 9. The system according to claim 1, wherein the controller is configured to control settings of time duration, color, and power for the at least one light emitting source to focus the light on the specified skin surface region of the user in accordance with a predetermined regimen or protocol.  
Claim 10. The system according to claim 1, wherein the at least one light emitting source is configured to focus the light to have [[having]] a spot size between 0.5 cm and lcm on the specified skin surface region of the user  
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system for treating a skin surface of a user comprising: at least one light emitting source is coupled to a fiber optic cable, where a flat termination point of the fiber optic cable is coupled to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment, where the flat termination point of the fiber optic cable is at the top of the hemispherical dome with a hemispherical cavity formed between the fiber optic cable and the bottom of the hemispherical dome, and the attachment includes a ring-shaped adhesive element that is configured to attach to the skin surface of the user at an area surrounding the perimeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, July 16, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        

/JONATHAN T KUO/Primary Examiner, Art Unit 3792